The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on December 20, 2021.

Claims 1-12, 14, 17 and 21-25 are pending. Claims 13, 15, 16 and 20 were previously cancelled.  Claims 18-19 are cancelled in the present amendment.  Claims 24-25 are newly added. 

The objection to claim 21 for minor informalities is withdrawn in view of Applicant’s amendment.   

The rejection of claims 1-12, 14, 17-19 and 21-23 under 35 U.S.C. 103 as being obvious over Huang et al. (US 2019/0233780) is withdrawn in view of Applicant’s statement of common ownership.

The rejection of claims 1-12, 14, 17-19 and 21-23 35 U.S.C. 103 as being obvious over Huang et al. (US 2019/0233781)  is withdrawn in view of Applicant’s statement of common ownership.



                                                            Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
     
Claims 1-12, 14 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2015/0048001) in view of Dreher et al. (US 2013/0172226), hereinafter “Dreher”.
	Bailey teaches a packaging, specifically but not exclusively, to sleeve-and-drawer style packages for consumer goods for home and laundry care type applications such as liquid-tabs or pods for laundry detergent, dishwasher detergent, other cleaning agents and the like, etc., that are provided in unit doses or individual portions, more specifically, to lockable sleeve-and-drawer style packaging having an internal slidable receptacle, that is releasably lockable within an outer sleeve to provide a child-resistant, senior-friendly and/or secure package for items dispensed individually over time (see paragraph [0002], page 1), wherein the sleeve-and-drawer style packages are construed to be flexible. The package comprises an outer sleeve and a lockable receptacle, the lockable receptacle comprising a main body having one or more product-holding blisters (reads on “primary package”), and the outer sleeve providing a cavity for the lockable receptacle having a closed or closeable rear end and an open or openable front end through which the lockable receptacle is insertable and through which the lockable receptacle is withdrawable, the package comprising a stopping mechanism for preventing the lockable receptacle from being fully withdrawn from the outer sleeve (see paragraph [0007], page 1). See also Figures 6 and 7.  As seen in Figures 6 and 7, products like detergent pods are in a fixed position in the product-holding blisters.  Product-holding blisters may have a depth of 
	Dreher teaches a fibrous structure product, which is in solid form, for example a rectangular solid, sometimes referred to as a sheet, that comprises one or more active agents, for example a fabric care active agent, a dishwashing active agent, a hard surface active agent, and mixtures thereof (see paragraph  [0083], page 6).  The fibrous structure comprises a plurality of fibrous elements comprising one or more active agents that are releasable from the fibrous element when exposed to conditions of intended use and one or more water-soluble, 9-C15 alkyl benzene sulfonates (LAS), C8-C20 alkyl ether sulfates, C8-C20 alkyl sulfates, and mixtures thereof (see paragraph [0166], page 12). The filament-forming material comprises a polymer selected from the group consisting of: pullulan, hydroxypropylmethyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, carboxymethylcellulose, sodium alginate, xanthan gum, tragacanth gum, guar gum, acacia gum, Arabic gum, polyacrylic acid, methylmethacrylate copolymer, carboxyvinyl polymer, dextrin, pectin, chitin, levan, elsinan, collagen, gelatin, zein, gluten, soy protein, casein, polyvinyl alcohol, carboxylated 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the fibrous structure products of Dreher, which meets all the particulars in instant claims 8-12 and 14,  into each of the product-holding blisters of Bailey because Bailey specifically desires packaging consumer goods for home and laundry care type applications as disclosed in paragraph [0002] and the fibrous structure products of Dreher are some of the consumer goods for home and laundry care, and to reasonably expect the resulting package to be flat because Bailey desires that the size of the package relative to the size of the products being packaged is to be preferably minimised, not only to reduce its production costs by using less material, but also to reduce shipping cost as disclosed by Bailey in paragraph [0006], hence, the package is considered to be flat, considering also that “flat” is a relative term. 
With respect to difference (2), as the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the lower limit of about 3 cm in product-holding blister depth disclosed in paragraph [0012]  by  Bailey may be considered to read on the “no more than about 1.905 cm” of instant claim 3. 
vs 0.635 cm of instant claim 4, obviousness may still exist if the range are close enough that one would not expect a difference in properties, In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v.  Banner 227 USPQ 773 (Fed. Cir. 1985); In re Aller 105 USPQ 233 (CCPA 1955). 
	With respect to difference (4), considering that Bailey teaches that the product-holding blisters may have a depth of between about 3 cm and about 5 cm as disclosed in paragraphs [0012] and [0022], and considering FIGS 6 and 7, even though Bailey is silent as to the length of the package, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the length of the package  through routine experimentation for best results. In addition, Bailey teaches that the size,  shape and physical formation of each product-holding blister, supporting mechanism, the locking structure and the moveable tabs of the release mechanism may be adjusted to suit the intended purpose of the package as disclosed in paragraph [0065]. 
	With respect to difference (5), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the fibrous structure products in tessellated configuration because Bailey teaches that the product-holding blisters are arranged in a 2x3 array, a 3x3 array, or any other desired configuration as disclosed in paragraph [0066], and a tessellated configuration would be within the level of ordinary skill in the art. 

Claims 1-4, 6-9 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (US 2016/0151529), hereinafter “Rabin.”
	Rabin teaches a packaged deodorizing product comprising: (a) an aqueous-disintegratable solid substrate infused with a non-aqueous scented liquid, thus producing a scent-infused solid substrate, and (b) sealed packaging comprising the scent-infused solid substrate, wherein the sealed packaging is substantially impervious to water (see claim 9), wherein the sealed packaging reads on the “primary package” as recited in claim 1; and also reads on “ free of a secondary package” as recited in claim 25. The solid substrate is a cellulose-containing paper product that rapidly disintegrates upon contact with water (see paragraph [0015]) where the solid substrate has been pre-infused with at least one pleasantly scented aqueous-immiscible (e.g., hydrophobic) liquid, for example, a scented oil such as an essential oil (see paragraph [0031]) and intended for personal use to mask toilet odors (see paragraph [0034]), wherein the scented oil or essential oil reads  on the “household care active agent”. In one example, the deodorizing product is constructed from AQUASOL®  water soluble paper, which has a thickness of 0.0035 inches and is constructed of sodium carboxyl methyl cellulose and wooden pulp; and it was found that water-soluble papers having thickness of between 0.0025 inches and 0.005 inches was suitable for use (underling supplied, see paragraph [0064]). The deodorizing product is in the form of sheets or pages of product, or in the form of a roll of products (see paragraphs [0025]-[0026], Figs. 4-8), which are flat and flexible. The deodorizing sheets that use a paper-type substrate can be of any size; in one aspect, the size of the deodorizing sheet is measured as a two-dimensional area, e.g., measured in square inches (in2) or square centimeters (cm2), the particular size that is used is not particularly limited, except 
	With respect to difference (1), even though Rabin discloses that the scent-infused solid substrate is individually packaged, not in multiples, the recitation of an individual scent-infused solid substrate can include a plurality of said substrate, and in addition, it is within the level of ordinary skill in the art to duplicate parts for a multiplied effect, see St. Regis Paper Co. v. Bemis Co., Inc., 549 F.2d 833, 838 (Fed. Cir. 1977); see also In re Kerkoven, 626 F.2d at 850, and In re Crockett, 279 F.2d at 276-77.
	With respect to difference (2), considering that Rabin, as discussed above, teaches that the deodorizing sheets that use a paper-type substrate can be of any size, the size of the deodorizing sheet is measured as a two-dimensional area, e.g., measured in square inches (in2) or square centimeters (cm2), the particular size that is used is not particularly limited, except that a small deodorizing product is generally preferred so that the product remains discrete and disk-shaped ranged in diameter sizes as small as 1.5 inches and as large as seven inches (see paragraph [0051]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the height, length and width of the deodorizing sheet  through routine experimentation for best results. 
	With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the deodorizing  product of Rabin to function as a mailer, which is synonymous with envelope or container, because the scent-infused solid substrates of Rabin are enclosed by a sealed packaging which are in sheet form, hence, can function as a mailer. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Dreher as applied to claims 1-12, 14 and 17 above, and further in view of Fossum et al. (US 2017/0335237), hereinafter “Fossum.”
	Bailey and Dreher teach the features as discussed above.  Bailey and Dreher, however, fail to disclose a first set and a second set of fibrous water-soluble unit dose articles detachably connected to one another, as recited in claims 21 and 23, respectively.
	Fossum, an analogous art, teaches a multi-component fabric treatment system, where the system comprises a first component comprising a detergent composition and a second component comprising a softener composition (see paragraph [0159]) and the first and second components may be contained in separate parts of a single package (see paragraph [0162]), like pouches (see paragraph [0160]). In some aspects, the first and second components are 
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the fibrous structure products of Bailey and Dreher to be complementary to each other, i.e., one container is complementary in shape to the other container wherein the containers can be mated, nested or removeably connected to each other to give a visual impression of being a single article when adjacent as taught by Fossum. 

Response to Arguments
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection of claims 1-12, 14 and 17 under 35 U.S.C. 103 as being unpatentable over Bailey in view of Dreher,  Applicant argues that there is no teaching of a flat primary package having walls that define an interior space; multiple fibrous water-soluble unit dose articles surrounded by the interior space. 
	The Examiner respectfully disagrees with the above arguments because, as discussed above, the package of Bailey comprises an outer sleeve and a lockable receptacle, the lockable 
	With respect to the obviousness rejection of claims 21-23 under 35 U.S.C. 103 as being unpatentable over Bailey and Dreher as applied to claims 1-12, 14 and 17 above, and further in view of Fossum, Applicant argues that the Office Action fails to provide a prima facie case of obviousness with respect to amended claim 21, from which the remaining claims depend, for example, the Office Action shows no teaching of a flat primary package having walls that define 
	The response above to Bailey and Dreher applies here as well. The reasoning in paragraph 10 with respect to Bailey and Dreher and further in view of Fossum apply here as well. 
	 Accordingly, the above obviousness rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                /LORNA M DOUYON/                                                                                Primary Examiner, Art Unit 1761